Citation Nr: 1002560	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  07-19 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial increased rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1965 to August 
1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which, in pertinent part granted 
service connection for PTSD with a 30 percent rating assigned 
effective May 11, 2006, the date of the claim.

In a March 2009 rating decision, the RO granted an increased 
rating of 50 percent effective the date of the claim.  A 
veteran is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the 
claim for an increased evaluation for PTSD remain before the 
Board.

In October 2007, the Veteran and his wife provided testimony 
before a decision review officer (DRO) at the RO.  The 
Veteran testified before the undersigned Acting Veterans Law 
Judge in a videoconference hearing in November 2009.  
Transcripts of both hearings are of record.   

For the reasons set forth below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action 
is required.  


REMAND

During the November 2009 videoconference hearing before the 
Board, the Veteran stated that he has received and is 
currently receiving ongoing and continuous treatment at a VA 
facility for service-connected PTSD.  The last treatment note 
in the record is dated June 2006 from the VA medical center 
(VAMC).  Where VA has constructive and actual knowledge of 
the availability of pertinent reports in the possession of 
the VA, an attempt to obtain those reports must be made.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, a 
remand is necessary to obtain all records of treatment 
pertinent to the Veteran's claim.  

Furthermore, the Veteran last underwent a VA examination for 
his PTSD in May 2009.  Although the examiner had access to, 
and reviewed, the Veteran's electronic medical record, the 
examiner did not have an opportunity to review the Veteran's 
claims folder.  An examination is inadequate where the 
examiner does not review the medical history and provide a 
factually accurate rationale for the opinions provided in the 
examination report.  Nieves-Rodriquez v. Peake, 22 Vet. App. 
295, 303-4 (2008).  

Moreover, at the November 2009 hearing before the Board, the 
Veteran and his wife reported having increasing difficulty 
with familial relationships due to PTSD symptoms such as of 
irritability and avoidance behavior.  A veteran is entitled 
to a new VA examination where there is evidence that the 
condition has worsened since the last examination.  Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. 
App. 377 (1994); VAOPGCPREC 11-95  (1995).  In addition, a 
Veteran is competent to provide an opinion that his 
disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  In light of the Veteran's testimony, the Board 
finds that a new VA examination is required in order to 
determine the current severity of his PTSD symptoms.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should take the 
necessary steps to obtain all records 
pertaining to the Veteran's psychiatric 
treatment at the VAMC, including treatment 
records from June 2006 to present day.  

2.  Once all relevant treatment records 
are associated with the claims folder, 
afford the Veteran a VA examination to 
evaluate the current severity of PTSD.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination, and the examiner should 
acknowledge in the examination report or 
in an addendum that the claims folder was 
reviewed.

All pertinent pathology should be noted in 
the examination report.  In particular, 
the examiner should provide an opinion as 
to the impact of the Veteran's 
service-connected PTSD on his occupational 
and social functioning.  A Global 
Assessment of Functioning score, along 
with an explanation of the score, should 
be provided.  Complete rationale for all 
opinions should be provided.

3.  Then, readjudicate the claim on 
appeal.  If the benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case before the claims 
file is returned to the Board, if 
otherwise in order.

No action is required of the Veteran until he is notified by 
the agency of original jurisdiction.  However, he is advised 
that failure to report for any scheduled examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 (2009).  
He has the right to submit additional evidence and argument 
on the matter that the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


